DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As per claim 1, “identification means (20)” is interpreted, in accordance with the specification, to be “tag (21)”.  “Means to register general information” is interpreted, in accordance with the specification, to be “interface (31)”, e.g. user interface.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, phrases like “intended for”, “in general”, etc. are not consistent with USPTO practices.  Additionally, steps which claim what the “tutor” performs, i.e. the user, is not consistent with USPTO practices.  The Examiner notes that this is applicable to every instance of grammatical and/or idiomatic errors, and the listed errors are only listed as examples.
Regarding claims 1-7, the phrases "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1-7, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
s 1-7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “high resistance" in claim 1 is a relative term which renders the claim indefinite.  The term "high resistance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is a high resistance metal to one of ordinary skill in the art may not be a high resistance metal to another, and one of ordinary skill in the art would not be able to determine the metes and bounds of the term with respect to the Applicant’s claims.
Claim 1 recites the limitation "the NFC chip".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites registered trademarks and/or tradenames, e.g. Android, Whatsapp.  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product.  See MPEP 2173.05(u).
Claims 2-7 are further rejected for the same reasons as claim 1 above because of their dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mowry (U.S. 2016/0110383 A1) in view of Bland, Jr. (U.S. 10,417,898 B1), in view of Sandt et al. (U.S. 2002/0088154 A1).

Claim 1, Mowry teaches:
"IMPROVEMENTS TO A SYSTEM INTENDED FOR THE NATIONAL REGISTRATION OF PETS AND RESPECTIVE IDENTIFICATION/LOCATION MEANS", more precisely addresses a system (10) intended for the registration of pets (Mowry, Paragraph [0005], The system and method is for housing at least one database that includes electronic organism profile information representing organisms, i.e. pets.) and respective identification means (20) presented in the form of a tag (21) (Mowry, Fig. 9); characterized by a pet registration system (10) (Mowry, Fig. 3) comprising a web and mobile - android and ios technology platform (30) for use in mobile devices (Ap) in general (Mowry, Paragraph [0057], The system can operate on a number of operating systems, including Android and iOS.) and provided with an interface (31) with means to register general information (I1) (Mowry, Paragraphs [0051-0052], The application running on the PDA device generates an interface via the touch screen, which allows the user to register, for example, the animal’s nose.) such as the pet name, breed, size, weight, age, particular characteristics such as spots and the like in the database, in addition to specific information (I2) such as the life history, vaccination history, estrous cycles, surgeries, allergies, controlled medicines, wormers, severe diseases, among others, in addition to basic tutor information (I3) indicating the type of contact to be employed or not in cases of losses or escapes of his/her pet such as, for example, communication via site or application, chat, SMS messages, whatsapp, telegram, e-mail, messenger or skype (Mowry, Paragraph [0052], The system allows the user to scan the animal’s nose, which is an example of an animal characteristic.  Because the claim recites multiple “such as” limitations, the claim is interpreted as only claiming examples of features but not claiming an exhaustive list.); the referred tag (21) provides for a single identification formed by user biometrics to access the platform (30) in order to register the information (I1)/(I2)/(I3) and beginning of the national registration (Mowry, Paragraph [0051], The system allows for the user to provide his or her fingerprint for granting access to the PDA device.), being that the referred tag (21) comprises a structural disk (21a) and provided with a central appendage (21b) where a hole is made (21c) to receive a resistant fastener (22) which, in its turn, is attached to the pet collar (Mowry, Fig. 9, The tag in Fig. 9 is flat with circular edges, i.e. a structural disk, and has a hole for inserting the chain to be affixed to the dog collar (see Mowry, Paragraph [0114]).); the referred structural disk (21a) is incorporated or attached to one of the faces (f1)/(f2) of the NFC chip (22) (Mowry, Paragraph [0079], The SnoutScan tag can transmit a low energy transmission including NFC.); the flat faces (f1) and (f2) of the referred disk (21a) receive graphic printings, as well as the opposed face (f2) which receives a graphic printing with information (I5) related to the pet identification, i) NFC indication symbol (24a); ii) single QRCODE (24b); iii) single identification number (CD); iv) call center number (24c) (Mowry, Fig. 9, One side of the tag is printed with the dog snout, which is a graphic printing, and the other side is printed with a name and phone number, for example, which is a graphic printing with information related to the pet identification, e.g. a single identification number.), the tag provided with reflective material (Mowry, Fig. 9, Because the ).
Mowry does not specifically teach:
A single identification formed by a numeric sequence comprising ten digits and a code (CD) to access the platform (30);
the referred tag (21) made with metal, high resistance aluminum or polyvinyl chloride - PVC and has a polyvinyl chloride PVC layer (23).
Bland teaches:
A single identification formed by a numeric sequence comprising ten digits and a code (CD) to access the platform (30) (Bland, Col. 6, Lines 4-12, The user is required to provide 6 digits out of a 10 digit code, as well as biometrics.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Mowry by integrating the teaching of a code and biometric requirement, as taught by Bland.
The motivation would be to positively identify a user with complete accuracy (see Bland, col. 6, Lines 22-25).
Mowry in view of Bland does not specifically teach:
The referred tag (21) made with metal, high resistance aluminum or polyvinyl chloride - PVC and has a polyvinyl chloride PVC layer (23).
Sandt teaches:
An ear tag made with a polyvinyl chloride substrate (Sandt, Paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Mowry in view of Bland by integrating the teaching of a polyvinyl chloride substrate, as taught by Sandt.


Claim 2, Mowry in view of Bland, in view of Sandt further teaches:
A NFC chip (22) with a lifecycle of more than 10 thousand reading, operational temp./hum. of 10 to 60°C / of 20% to 60% RH and storage temp./hum. of 20 to 30°C/20% to 60% RH (Mowry, Paragraph [0079], It would have been obvious to one of ordinary skill in the art to utilize an NFC chip with an estimated lifecycle of 10,000 readings, and an operational temp./hum. of 10 to 60°C / of 20% to 60% RH and storage temp./hum. of 20 to 30°C/20% to 60% RH, as disclosed in the Applicant’s specification as Applicant’s admitted prior art.  The Applicant’s specification defines an NFC chip to have an estimated lifecycle of 10,000 readings, and an operational temp./hum. of 10 to 60°C / of 20% to 60% RH and storage temp./hum. of 20 to 30°C/20% to 60% RH, and does not disclose that the NFC chip with the estimated parameters are a novel NFC chip designed and built by the Applicant.).

Claim 3, Mowry in view of Bland, in view of Sandt further teaches:
The system(10) accessibility for the registration of pets including: a) purchase of the tag (21) in a site or authorized distributor (Mowry, Fig. 9, The tag is acquired by the user from Snoutscan, which is the site.); b) access to the platform (30) so as to confirm the service hiring activating the tag (21) by providing the code (CD), as well as the confirmation of the register with information (I1) and (I2) and activation of the information (I3) related to the type of contact desired (Mowry, Paragraph [0051], The user logs into the phone to access the app via a human fingerprint.  In the combination of Mowry in view of Bland, in view of Sandt, the user also provides a code (Bland, Col. 6, Lines 4-12).); c) subsequently, the platform generates a web/link page with the pet record and identification (Mowry, Fig. 3, Each registered pet has their own respective page that is accessible by the PDA.); d) The procedures are completed by processing all the information (I1)/(I2)/(I3) and defining the alert types (Mowry, Paragraph [0039], One example alert is an alert that the dog is missing or found.); e) after the previous step, the tutor must attach the tag (21) to the pet's collar (Mowry, Paragraph [0082]).

Claim 4, Mowry in view of Bland, in view of Sandt further teaches:
Steps comprising the beginning of the location by the system (10) including: a) in the lack of the pet or the identification that it is lost or escaped, the tutor may or not share with the other people by means of a post in the platform informing the entire community that his/her pet escaped or is lost (Mowry, Paragraph [0091], Lost pets can be seen by PDA device operators.); all the platform (30) users view the tutors' posts in increasing order, where the last posts are viewed in first place in the list (Mowry, Fig. 10, Paragraph [0124], It would have been obvious to one of ordinary skill in the art for the list to be constructed based on which pets were reported first, either having the first pet being at the top or bottom of the list, i.e. “first place”.  Such a modification would not change the principal operation of the system, and would yield predictable results.), as well, as a geolocation map indicating the animals lost in that region (Mowry, Fig. 8). b) an individual finds the lost animal and by immediately viewing the tag (21) identifies it is lost by proceeding with the tag (21) reading with his/her cell phone or contacts the call center number (24c) informing he/she found the lost animal (Mowry, Paragraphs [0112-0116], As a lost pet moves about an area, the transmitting unit on the pet ID tag transmits its signal to all PDA devices within communication range of the pet ID tag to identify the pet.); after reading the tag (21), the animal record is shown in a maximum time interval of 7s (Mowry, Fig. 10, It would have been obvious to one of ordinary skill in the art for the missing pets to be displayed for 7 seconds or less to be within the range of possible times, because the display in Fig. 10 allows for the user to scroll down the list at his or her discretion.); c) in case he/she decides to contact the call center, an attendant request the tag (21) number in order to contact the tutor and proceed with the intermediation/connection between the tutor and the person who found the pet so as to schedule the rescue (Mowry, Paragraph [0121], An emergency phone call may be made on behalf of the pet.  Additionally or alternatively, a user’s phone number may be provided with the pet ID (see Mowry, Paragraph [0130]).); d) in case the individual who found the pet decides to read the tag (21) with the NFC code and QRCODE, an internet browser is opened with the entire record/profile of the found animal showing only the tutor name and the town of residence and in such web screen of the found animal record/profile there's a button with the CHAT name so as the individual who found the animal is able to start a conversation via CHAT with the tutor, being at the tutor's discretion to inform the data through the CHAT and schedule the rescue of his/her lost animal (Mowry, Paragraph [0039], A direct chat between users may be implemented after a user has potentially found a lost animal.  The user is able to select an associated user’s profile to being the direct chat.); whenever a person reads the pet tag (21), the tutor receives an alert by some means he/she has chosen or by all the active means, being that such alert will show the tutor the date and time the tag (21) was read and in case the person who read the Tag has the geolocation active in his/her smartphone/cell phone, in such alert, the tutor also receives the location where the reading was conducted containing the street name, the state, the city and the neighborhood, if available (Mowry, Fig. 8, Paragraph [0039], Example alerts include allowing user to indicate that an animal has been seen, alerts regarding where the animal was last spotted, and alerts regarding the general moving direction of the animal may be provided.); and e) following the connection between the person who found the pet and the tutor, the parties agree the best way to meet and deliver the pet (Mowry, Paragraph [0039], In the example of a direct chat, it would have been obvious to one of ordinary skill in the art for the best time and place to meet.).

Claim 5, Mowry in view of Bland, in view of Sandt further teaches:
A second tag (21) variation; characterized by the fact that the tag (21) comprises the graphic printing with information (I5) to the external face (fi') of a ring (22') structure comprising a tubular strap (21a') provided with a fastener or not, presenting an external member (21b') presenting distinct formats, such as triangular, tubular or other ones which receive a RFID microchip (Mowry, Fig. 9, Paragraph [0121], It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shape of the tag, e.g. triangular, tubular, as a matter of engineering choice.  Such a modification would not change the principal operation of the tag, and would yield predictable results.  See MPEP 2144.04.).

Claim 6, Mowry in view of Bland, in view of Sandt further teaches:
A third variation of the tag; characterized by a tag (21) comprising a graphic printing with information (I5") on the external face (f 1") of a plate (22") placed on rectangular, oblong brackets (22b") or with another appropriate format in reflective belts (22a") which may comprise a neck collar (CL); a chest collar or a body collar of animals such as dogs and cats (Mowry, Fig. 9, Paragraph [0121], It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shape of the tag, e.g. rectangular, oblong, as a matter of engineering choice.  Such a modification would not change the principal operation of the tag, and would yield predictable results.  See MPEP 2144.04.).

Claim 7, Mowry in view of Bland, in view of Sandt further teaches:
A pet registration system (10) presenting an interface (31) provided by additional animal identification means, comprising an step of (a) capturing the escaping/lost animal snout image (FT1); and (b) processing and identification of the found animal snout/face image (FT1) characteristics compared with the images (FT) available in the databank (BD) so that the responsible tutor is contacted (Mowry, Fig. 7, Paragraph [0067], The system uses recorded snout images to distinguish the ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683